Citation Nr: 1310561	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral knee disorder.




ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1983 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the RO.

In a May 2010 VA Form 9, Appeal to the Board, the Veteran indicated that he wanted to appear at a hearing with Board held at the RO.  The Veteran failed to report to his hearing scheduled in August 2012 or provide a written motion showing good cause for his failure to report.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In July 2008, the Veteran submitted statements from friends that suggested that the Veteran was unable to work due to his service-connected shoulder disabilities.  Therefore, a claim for a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU) is deemed to have been raised by the record and is referred to the RO for appropriate action.

The now-reopened claim of service connection for a bilateral knee disorder is being remanded to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied the Veteran's claim of service connection for a bilateral knee disorder; he was notified of this decision and apprised of his appellate rights, but did not file a timely appeal.   

2.  The evidence received since the October 2002 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disorder.


CONCLUSION OF LAW

New and material evidence has been received since the October 2002 rating decision that is sufficient to reopen the claim of service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

As will be addressed, the Board has reopened the Veteran's claim of service connection for a bilateral knee disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Initially, the Board observes that the Veteran's claim of service connection for a bilateral knee disorder was previously denied by the RO in a rating decision dated in October 2002.  The Veteran was notified of that decision and apprised of his appellate rights; however, he did not submit a Notice of Disagreement or otherwise initiate a timely appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In January 2009, the Veteran petitioned to reopen his claim of service connection for a bilateral knee disorder.  However, the rating decision currently on appeal denied reopening the claim because new and material evidence was not submitted. 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted, the October 2002 rating decision denied the Veteran's claim of service connection for a bilateral knee disorder.  In that decision, the RO found that the evidence failed to establish that a chronic left or right knee disorder was related to service.  

The RO noted that the service treatment records did not show any injury, complaint, or treatment of a right or left knee disorder during military service or immediately following separation from service.  The evidence of record at that time included the Veteran's service treatment records, VA treatment records, and an August 1995 VA examination report.   

The evidence associated with the claims file subsequent to the October 2002 rating decision includes that of VA treatment records and lay statements submitted by the Veteran in support of his claim.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the October 2002 rating decision and finds that this constitutes new and material evidence that is sufficient to reopen the previously denied claim of service connection for a bilateral knee disorder.  

The evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the VA treatment records are found to include both complaints of bilateral knee pain and a diagnosis of osteoarthritis in both knees.  To the extent that this represents a current diagnosis, it constitutes a fact that was not previously established in connection with the earlier adjudication.  

In addition, the Board notes that the Veteran is competent to attest to his observable symptoms of bilateral knee pain.  See 38 C.F.R. § 3.159(a)(2) (defining "competent lay evidence").  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, his current assertions represent new and material evidence.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's claim of service connection for a bilateral knee disorder.   



ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a bilateral knee disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow. 



REMAND

The Board notes that the most recent VA treatment records associated with the record are dated in March 2010.  Therefore, further attempts should be made to obtain any outstanding VA treatment records pertinent to the bilateral knee disorder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

In addition, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

While VA treatment records indicate that the Veteran was not treated for knee pain until September 1996 (the Veteran complained of right knee pain and examiner noted possible arthritis) and June 1998 (the Veteran complained of left knee pain and an x-ray study showed an unremarkable examination), a review of the evidence shows that the Veteran complained of bilateral knee pain in service.  See October 1983 and November 1986 service treatment notes.

Moreover, the Veteran has asserted having a continuity of symptomatology related to his bilateral knee pain since, and the VA treatment records now show a diagnosis of bilateral knee osteoarthritis.  

For these reasons, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any bilateral knee disorder that may be present.

Accordingly, the reopened claim is REMANDED to the RO for the following action:

1. The RO should take appropriate action to contact the Veteran in order to have him identify any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not already associated with the record.

The RO must provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

The RO then should obtain copies of all records from any identified health care provider and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed bilateral knee disorder.  Any indicated studies, tests, and evaluations should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Following a review of the entire claims folder, the examiner should identify all current bilateral knee disorders.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that any current knee disability had its clinical onset in service or within one year thereafter or otherwise is due to an injury or other event or incident of the Veteran's period of active service.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  After completing all indicated development, the RO should readjudicate the reopened claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


